DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 20-21, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su (Pub No 20220159580)

Regarding claim 1 and 29,
 	Su teaches a method for wireless communication at a user equipment (UE), comprising: 
 	a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (interpreted as all include but are not limited to the above-described units, and some other units (such as a memory unit, a data processing unit and the like) may be further added according to the needs, or the above units may also be combined. See para [0206])
 	determining a set of resources for a channel access procedure in a shared radio frequency spectrum band, the set of resources comprising one or more zero-power reference signal resources, one or more reserved channel access resources, or both; (interpreted as reporting the capability information in an uplink shared channel of Msg3 in a four-step random access procedure, wherein the predetermined physical resource is associated with the capability information and includes at least one of: predetermined random access preamble sequence(s); predetermined time domain resource(s) for transmitting a random access channel; and predetermined frequency domain resource(s) for transmitting a random access channel, see Su para [0019])
 	performing, while operating in a full duplex mode (full duplex para [0209]) and during a duration in which the UE has not been scheduled to receive any downlink transmission, the channel access procedure on the set of resources for a channel in the shared radio frequency spectrum band; and  (interpreted as Hereinafter, in step S730, according to a result of the interference measurement, the terminal may perform an operation of: performing the data transmission according to the acquired configuration information for the uplink or downlink data transmission, or not performing the data transmission. As an example, the terminal may compare the measured interference with a preset interference threshold, see para [0179])
 	transmitting an uplink transmission over the channel based at least in part on the channel access procedure. (interpreted as and in response to the measured interference being less than the preset interference threshold, the terminal may perform the data transmission according to the acquired configuration information for the uplink or downlink data transmission, see para [0179])

Regarding claim 21 and 30,
 	Su teaches A method for wireless communication at a base station, comprising: 
 	a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (interpreted as all include but are not limited to the above-described units, and some other units (such as a memory unit, a data processing unit and the like) may be further added according to the needs, or the above units may also be combined. See para [0206])
 	determining a set of resources for a channel access procedure in a shared radio frequency spectrum band, the set of resources comprising one or more zero-power reference signal resources, one or more reserved channel access resources, or both; and  (interpreted as reporting the capability information in an uplink shared channel of Msg3 in a four-step random access procedure, wherein the predetermined physical resource is associated with the capability information and includes at least one of: predetermined random access preamble sequence(s); predetermined time domain resource(s) for transmitting a random access channel; and predetermined frequency domain resource(s) for transmitting a random access channel, see Su para [0019])
 	transmitting, to a user equipment (UE), a radio resource control message comprising a configuration of the set of resources for the channel access procedure, wherein a period associated with the channel access procedure comprises a duration in which the base station has not scheduled the UE to receive any downlink transmission. (interpreted as the base station may transmit configuration information for uplink or downlink data transmission. Here, the configuration information may at least include information indicating whether physical resource(s) for a terminal to perform interference measurement are reserved. In step S1320, in response to the configuration information including the information indicating that the physical resource(s) for the terminal to perform the interference measurement are reserved, the base station may perform data transmission with the terminal after time domain symbol(s) where the terminal performs the interference measurement., see para [0202])

Regarding claim 15,
 	Su teaches method of claim 1, further comprising: determining an overlap between the set of resources and a channel access occasion associated with the channel access procedure in a time domain, or a frequency domain, or both; and terminating the channel access procedure based at least in part on the overlap between the set of resources and the channel access occasion associated with the channel access procedure. (interpreted as a method for processing the overlapping phenomenon according to the exemplary embodiment of the present application. Specifically, according to the exemplary embodiment, when the timing advance for transmitting the reference signal is less than the timing advance for transmitting the uplink data and the time domain symbol for transmitting the reference signal and the time domain symbol for transmitting the uplink data are adjacent to each other, time domain signals before a time domain termination location at which the reference signal is transmitted, among time domain signals of the uplink data are not transmitted while the uplink data transmission is performed, or the time domain signal after a time domain starting location of the uplink data, among time domain signals of the reference signal is not transmitted while the reference signal is transmitted, see para [0160])

Regarding claim 20,
 	Su teaches method of claim 1, wherein the channel access procedure comprises a listen-before-talk procedure (see listen before talk, Su para [0050])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10-12, 14, 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Jung (Pub No 20220061094).

Regarding claim 2, 
 	Su teaches the method of claim 1, however does not teach further comprising: receiving, from a base station, a radio resource control message comprising a configuration of the set of resources for the channel access procedure, wherein determining the set of resources for the channel access procedure is based at least in part on the radio resource control message.
 	Jung teaches further comprising: receiving, from a base station, a radio resource control message comprising a configuration of the set of resources for the channel access procedure, wherein determining the set of resources for the channel access procedure is based at least in part on the radio resource control message (interpreted as The terminal may receive an RRC message (or MAC CE, DCI) including the configuration information of the LBT subbands from the base station, and based on the configuration information included in the RRC message (or MAC CE, DCI), the terminal may identify the positions and width of the LBT subbands within the BWP (or, carrier or cell) In addition, the terminal may identify the number of LBT subbands within the BWP (or carrier, cell) based on the configuration information included in the RRC message, see Jung para [0116])
 	It would have been obvious to one of ordinary skill in the art to combine the predetermined random access resources taught by Su with the resource configuration for determining resources taught by Jung since it would have been a simple modification producing expected results of transmitting a configuration to reserve resources for certain transmissions to mitigate collision/interference. 
Regarding claim 3, 
 	Su in view of Jung teaches the method of claim 2, further comprising: determining the set of resources for the channel access procedure in at least a time domain based at least in part on the configuration, wherein performing the channel access procedure is based at least in part on the set of resources in at least the time domain. (interpreted as reporting the capability information in an uplink shared channel of Msg3 in a four-step random access procedure, wherein the predetermined physical resource is associated with the capability information and includes at least one of: predetermined random access preamble sequence(s); predetermined time domain resource(s) for transmitting a random access channel; and predetermined frequency domain resource(s) for transmitting a random access channel, see Su para [0019])

Regarding claim 10 and 22,
 	Su in view of Jung teach the method of claim 1, however does not teach further comprising: receiving, from a base station, a downlink control information message, or a medium access control-control element message, or both, comprising an indication of the set of resources for the channel access procedure in the shared radio frequency spectrum band, wherein determining the set of resources for the channel access procedure is based at least in part on the downlink control information message, or the medium access control-control element message, or both.

 	Jung teaches further comprising: receiving, from a base station, a downlink control information message, or a medium access control-control element message, or both, comprising an indication of the set of resources for the channel access procedure in the shared radio frequency spectrum band, wherein determining the set of resources for the channel access procedure is based at least in part on the downlink control information message, or the medium access control-control element message, or both. (interpreted as The terminal may receive an RRC message (or MAC CE, DCI) including the configuration information of the LBT subbands from the base station, and based on the configuration information included in the RRC message (or MAC CE, DCI), the terminal may identify the positions and width of the LBT subbands within the BWP (or, carrier or cell) In addition, the terminal may identify the number of LBT subbands within the BWP (or carrier, cell) based on the configuration information included in the RRC message, see Jung para [0116])
 	It would have been obvious to one of ordinary skill in the art to combine the predetermined random access resources taught by Su with the resource configuration for determining resources taught by Jung since it would have been a simple modification producing expected results of transmitting a configuration to reserve resources for certain transmissions to mitigate collision/interference.

Regarding claim 11,
 	Su in view of Jung teach the method of claim 10, further comprising: determining timing information, or frequency information, both, associated with the set of resources based at least in part on the indication, wherein determining the set of resources for the channel access procedure is based at least in part on the timing information or frequency information, both, associated with the set of resources.  (interpreted as reporting the capability information in an uplink shared channel of Msg3 in a four-step random access procedure, wherein the predetermined physical resource is associated with the capability information and includes at least one of: predetermined random access preamble sequence(s); predetermined time domain resource(s) for transmitting a random access channel; and predetermined frequency domain resource(s) for transmitting a random access channel, see Su para [0019])

Regarding claim 12,
 	Su in view of Jung teach the method of claim 10, further comprising: activating one or more resources of the set of resources based at least in part on the indication, wherein performing the channel access procedure is based at least in part on the activating of the one or more resources of the set of resources. (interpreted as Specifically, the configured bandwidth or bandwidth part may be an uplink and/or downlink bandwidth or bandwidth part currently activated by the terminal, see Su para [0223])

Regarding claim 14 and 28,
 	Su in view of Jung teach the method of claim 10, further comprising: selecting one or more resources of the set of resources based at least in part on the indication, wherein performing the channel access procedure is based at least in part on the selecting of the one or more resources of the set of resources(interpreted as Alternatively, the terminal further includes: a capability determination unit (not shown) configured to if the terminal selects the preamble sequence in the predetermined preamble sequence group for the random access channel, determine that the terminal supports the full duplex; and/or if the terminal transmits the random access channel on predetermined subcarrier(s) and/or predetermined physical resource block(s), determine that the terminal supports the full duplex see Su para [0247])

Claim(s) 4, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Jung (Pub No 20220061094) and Moon (Pub No 20200280971)

Regarding claim 4 and 23, 
 	Su in view of Jung teaches the method of claim 3, further comprising: indicating the set of resources in at least the time domain based at least in part on the configuration, the set of resources comprising one or more orthogonal frequency division multiplexing symbols in the time domain, wherein performing the channel access procedure (interpreted as reporting the capability information in an uplink shared channel of Msg3 in a four-step random access procedure, wherein the predetermined physical resource is associated with the capability information and includes at least one of: predetermined random access preamble sequence(s); predetermined time domain resource(s) for transmitting a random access channel; and predetermined frequency domain resource(s) for transmitting a random access channel, see Su para [0019])
 	However does not teach is based at least in part on the bitmap indicating the set of resources in at least the time domain.
 	Moon teaches is based at least in part on the bitmap indicating the set of resources in at least the time domain. (interpreted as the base station may transmit to the terminal a bitmap indicating a listen before talk (LBT) subband(s) (e.g., resource block (RB) set (s)) in which at least one physical downlink control channel (PDCCH) monitoring occasion is configured. The terminal may receive the bitmap from the base station, see para [0026], [0096])).
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su in view of Jung with the bitmap taught by Moon since it would have been a simple modification producing expected results of using a bitmap to indicate information.

Claim(s) 5, 7, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Jung (Pub No 20220061094) and Dinan (Pub No 20170223677)

Regarding claim 5 and 24, 
 	Su in view of Jung teaches the method of claim 3, however does not teach further comprising: identifying, based at least in part on the configuration, a beginning symbol of the set of resources in at least the time domain, an ending symbol of the set of resources in at least the time domain, or a length of the set of resources in at least the time domain, or any combination thereof, wherein performing the channel access procedure is based at least in part on the beginning symbol of the set of resources in at least the time domain, the ending symbol of the set of resources in at least the time domain, or the length of the set of resources in at least the time domain, or the combination thereof. 
 	Dinan teaches further comprising: identifying, based at least in part on the configuration, a beginning symbol of the set of resources in at least the time domain, an ending symbol of the set of resources in at least the time domain, or a length of the set of resources in at least the time domain, or any combination thereof, wherein performing the channel access procedure is based at least in part on the beginning symbol of the set of resources in at least the time domain, the ending symbol of the set of resources in at least the time domain, or the length of the set of resources in at least the time domain, or the combination thereof. (interpreted as An eNB may indicate a starting symbol for LBT to one or more UEs (e.g. in the same group). An eNB may indicate a starting symbol for uplink transmission to one or more UEs (e.g. in the same group), see Dinan para [0148])
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su in view of Jung with starting symbol by Dinan since it would have been known in the art to indicate a starting position for transmitting during a set of resources to reduce interference that would occur from transmitting randomly.

Regarding claim 7 and 26, 
 	Su in view of Jung teaches the method of claim 2, further comprising: determining a symbol boundary or a slot boundary, or both, associated with the set of resources in at least a time domain based at least in part on the configuration, wherein performing the channel access procedure is based at least in part on the symbol boundary, or the slot boundary, or both, associated with the set of resources in at least the time domain.
 	Dinan teaches further comprising: determining a symbol boundary or a slot boundary, or both, associated with the set of resources in at least a time domain based at least in part on the configuration, wherein performing the channel access procedure is based at least in part on the symbol boundary, or the slot boundary, or both, associated with the set of resources in at least the time domain (interpreted as If LBT fails during the first period (e.g. a first symbol), the UE may try LBT on next duration (e.g. next symbols) and may transmit data/reservation signals in UL when LBT passes within configured LBT window considering a maximum LBT duration period, see Dinan para [0148]).
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su in view of Jung with boundary by Dinan since it would have been known in the art to indicate a starting position for transmitting during a set of resources to allow for other transmissions.

Claim(s) 6, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Jung (Pub No 20220061094) and Zhang (Pub No 20210204326)

Regarding claim 6 and 25, 
 	Su in view of Jung teaches the method of claim 2, further comprising: determining a periodicity of the set of resources based at least in part on the configuration, wherein performing the channel access procedure is based at least in part on the periodicity of the set of resources. 
 	Zhang teaches further comprising: determining a periodicity of the set of resources based at least in part on the configuration, wherein performing the channel access procedure is based at least in part on the periodicity of the set of resources (interpreted as At 1905, the base station may configure a random access configuration to indicate a subcarrier spacing for random access preambles of a random access procedure and a periodicity of slots including random access channel occasions for transmission of the random access preambles, where the periodicity of the slots is based on the subcarrier spacing for the random access preambles, see Zhang para [0237])
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su in view of Jung with periodicity by Zhang since it would have been obvious to try periodic and aperiodic transmission intervals for random access preambles.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Jung (Pub No 20220061094) and Narashima (Pub No 20220132420)

Regarding claim 8, 
 	Su in view of Jung teaches the method of claim 2, however does not teach further comprising: determining, based at least in part on the configuration, a resource pattern of the set of resources in at least a time domain, or at least a frequency domain, or both, wherein the set of resources are aperiodic based at least in part on the resource pattern, wherein performing the channel access procedure is based at least in part on the resource pattern of the set of resources in at least the time domain, or in at least the frequency domain, or both.
 	Narashima teaches further comprising: determining, based at least in part on the configuration, a resource pattern of the set of resources in at least a time domain, or at least a frequency domain, or both, wherein the set of resources are aperiodic based at least in part on the resource pattern, wherein performing the channel access procedure is based at least in part on the resource pattern of the set of resources in at least the time domain, or in at least the frequency domain, or both. (interpreted as receiving configuration information to indicate periodic on-durations and aperiodic wakeup occasions for a LBT procedure on a channel; and performing the LBT procedure on the channel based on the configuration information, see para [0149])
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su in view of Jung with aperiodicity by Narashima to allow for adaptability for times when the probability of the channel is lower than other times.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Jung (Pub No 20220061094) and Wang (Pub No 20220225407)

Regarding claim 9, 
 	Su in view of Jung teaches the method of claim 2, however does not teach wherein the radio resource control message comprises a radio resource control information element indicating the set of resources for the channel access procedure in the shared radio frequency spectrum band. 
 	Wang teaches wherein the radio resource control message comprises a radio resource control information element indicating the set of resources for the channel access procedure in the shared radio frequency spectrum band. (interpreted as In some embodiments, a separate PRACH configuration corresponding to e.g., RRC IE RACH-ConfigCommon may be configured in a LBT sub band. The separate PRACH configuration may be associated with a LBT sub band index. RRC IE RACH-ConfigCommon may also be referred to as RRC RACH-ConfigCommon. RRC IE RACH-ConfigCommon may be described as a parameter or information element. The RACH-ConfigCommon IE is used to specify the cell specific random-access parameters, see para [0147])
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su in view of Jung with the information element taught by Wang since it would have been a simple modification producing expected results of using a information element to indicate information.

Claim(s) 13, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Jung (Pub No 20220061094) and Fang (Pub No 20160183299)

Regarding claim 13 and 27,
 	Su in view of Jung teach the method of claim 10, however does not teach further comprising: deactivating one or more resources of the set of resources based at least in part on the indication, wherein performing the channel access procedure is based at least in part on the deactivating of the one or more resources of the set of resources.
 	Fang teaches further comprising: deactivating one or more resources of the set of resources based at least in part on the indication, wherein performing the channel access procedure is based at least in part on the deactivating of the one or more resources of the set of resources (interpreted as the base station is arranged to configure the terminal with a preamble signature to be used for transmission of a preamble in a contention-free random access procedure, and to transmit subsequent signaling for dynamically activating and/or deactivating the use by the terminal of the preamble signature in the contention-free random access procedure, see para [0064]).
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su in view of Jung with the deactivation taught by Fang to control resources used by the terminal so that transmissions can occur with lower interference.

Claim(s) 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) further in view of Pang (Pub No 20140241285).

Regarding claim 16,
 	Su teaches the method of claim 1, however they do not teach further comprising: determining an overlap between the set of resources and a channel access occasion associated with the channel access procedure in a time domain, or a frequency domain, or both; and adjusting a channel access parameter based at least in part on the overlap between the set of resources and the channel access occasion associated with the channel access procedure, wherein performing the channel access procedure is based at least in part on the adjusting of the channel access parameter.
 	Pang teaches further comprising: determining an overlap between the set of resources and a channel access occasion associated with the channel access procedure in a time domain, or a frequency domain, or both; and adjusting a channel access parameter based at least in part on the overlap between the set of resources and the channel access occasion associated with the channel access procedure, wherein performing the channel access procedure is based at least in part on the adjusting of the channel access parameter (interpreted as when the random access parameter recorded in contents of the random access report includes a collision indicator, statistic are performed for the random access reports reported by multiple user terminals, and if a collision probability is greater than a threshold for the collision probability, the adjusting the random access parameter further includes: increasing resource numbers of the common enhanced dedicated channel, see Pang para [0131])
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su with the deactivation taught by Pang to control resources used by the terminal so that transmissions can occur with lower interference.

Regarding claim 19,
 	Su teaches the method of claim 1, however does not teach  further comprising: receiving, from a base station, a downlink transmission on a second set of resources; determining that an overlap between the set of resources and the second set of resources satisfies a threshold, wherein the second set of resources comprise downlink resources; and refraining from decoding the downlink transmission based at least in part on the determining of the overlap between the set of resources and the second set of resources satisfying the threshold.
 	Pang teaches further comprising: receiving, from a base station, a downlink transmission on a second set of resources; determining that an overlap between the set of resources and the second set of resources satisfies a threshold, wherein the second set of resources comprise downlink resources; and refraining from decoding the downlink transmission based at least in part on the determining of the overlap between the set of resources and the second set of resources satisfying the threshold. (interpreted as when the random access parameter recorded in contents of the random access report includes a collision indicator, statistic are performed for the random access reports reported by multiple user terminals, and if a collision probability is greater than a threshold for the collision probability, the adjusting the random access parameter further includes: increasing resource numbers of the common enhanced dedicated channel, see Pang para [0131])
	It would have been obvious to one of ordinary skill in the art to combine the configuration taught by Su with the deactivation taught by Pang to control resources used by the terminal so that transmissions can occur with lower interference.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Nogami (Pub No 20160028520).

Regarding claim 17,
 	Su teaches the method of claim 1, however does not teach further comprising: receiving, from a base station, a downlink transmission on a second set of resources; rate matching the second set of resources around the set of resources; and decoding the downlink transmission based at least in part on the rate matching of the second set of resources.
 	Nogami teaches further comprising: receiving, from a base station, a downlink transmission on a second set of resources; rate matching the second set of resources around the set of resources; and decoding the downlink transmission based at least in part on the rate matching of the second set of resources. (interpreted as the physical downlink control channel is decoded in such a manner that the physical downlink control channel is rate-matched based on a prescribed reference signal, and in which, in the step of monitoring, in a case where the physical downlink control channel is monitored in the second enhanced physical downlink control channel-physical resource block set, the physical downlink control channel is decoded in such a manner that the physical downlink control channel is rate-matched based on a reference signal that is set individually for each terminal.
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Su with the rate matching taught by Nogami which is a known method for extracting received information.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub No 20220159580) and further in view of Yum (Pub No 20200304192)

Regarding claim 18,
 	Su in view of Jung teaches the method of claim 1, however does not teach further comprising: receiving, from a base station, a downlink transmission on a second set of resources; puncturing the second set of resources based at least in part on the set of resources; and decoding the downlink transmission based at least in part on the puncturing of the second set of resources.
 	Yum teaches further comprising: receiving, from a base station, a downlink transmission on a second set of resources; puncturing the second set of resources based at least in part on the set of resources; and decoding the downlink transmission based at least in part on the puncturing of the second set of resources (interpreted as wherein the processor receives control information indicating an aperiodic channel state information-reference signal (CSI-RS) resource, the control information being masked with an aperiodic CSI-RS-related identifier, to determine that the aperiodic CSI-RS resource indicated by the control information is a resource element (RE) puncturing pattern for a downlink data channel or an enhanced downlink control channel when the control information does not indicate an aperiodic CSI-RS resource for each terminal in a cell, and to decode the downlink data channel or the enhanced downlink control channel using the RE puncturing pattern, see para [0018])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Su with the puncturing taught by Yum to be used as a interference mitigation method so that data can be decoded.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461